
	
		V
		111th CONGRESS
		1st Session
		H. R. 355
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Gutierrez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Francisca Lino.
	
	
		1.Permanent resident status for
			 Francisca Lino
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Francisca Lino
			 shall be eligible for issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Francisca Lino
			 enters the United States before the filing deadline specified in subsection
			 (c), she shall be considered to have entered and remained lawfully and shall,
			 if otherwise eligible, be eligible for adjustment of status under section 245
			 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Francisca Lino, the
			 Secretary of State shall instruct the proper officer to reduce by one, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth under
			 section 203(a) of the Immigration and Nationality
			 Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the alien’s birth under section
			 202(e) of such Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Francisca Lino shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration
			 and Nationality Act.
			
